Name: 2004/231/EC: Commission Decision of 8 March 2004 terminating the anti-dumping proceeding concerning imports of certain stainless steel cold-rolled flat products originating in the United States of America
 Type: Decision
 Subject Matter: European Union law;  competition;  America;  technology and technical regulations;  trade;  iron, steel and other metal industries;  international trade
 Date Published: 2004-03-09

 Avis juridique important|32004D02312004/231/EC: Commission Decision of 8 March 2004 terminating the anti-dumping proceeding concerning imports of certain stainless steel cold-rolled flat products originating in the United States of America Official Journal L 070 , 09/03/2004 P. 0043 - 0044Commission Decisionof 8 March 2004terminating the anti-dumping proceeding concerning imports of certain stainless steel cold-rolled flat products originating in the United States of America(2004/231/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 4 November 2002, the Commission received a complaint concerning the alleged injurious dumping by imports of certain stainless steel cold-rolled flat products originating in the United States of America.(2) The complaint was lodged by the European Confederation of Iron and Steel Industries (Eurofer) acting on behalf of Community producers representing a major proportion of the total Community production of certain stainless steel cold-rolled flat products pursuant to Article 4(1) and Article 5(4) of Regulation (EC) No 384/96 (the basic Regulation).(3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission, by a notice published in the Official Journal of the European Communities(2), accordingly initiated an anti-dumping proceeding concerning imports into the Community of certain stainless steel cold-rolled flat products, i.e. chromium-ferritic steel, containing less than 0,15 % of carbon and 10,5 % or more and 18 % or less of chromium, flat-rolled, not further worked than cold-rolled, of stainless steel containing by weight less than 2,5 % of nickel in the standardised grades AISI 409/409L (EN 1.4512), AISI 441 (EN 1.4509) and AISI 439 (EN 1.4510) currently classifiable within CN codes ex 7219 31 00, ex 7219 32 90, ex 7219 33 90, ex 7219 34 90, ex 7219 35 90, ex 7220 20 29, ex 7220 20 49 and ex 7220 20 89 and originating in the United States of America.(5) The Commission, by Regulation (EC) No 1611/2003(3) (the provisional Regulation), imposed a provisional anti-dumping duty amounting to 20,6 % for the sole cooperating exporting producer (exporting producer) and a residual duty of 25,0 % on imports of certain stainless steel cold-rolled flat products originating in the United States of America.(6) Following the imposition of provisional anti-dumping duties, the parties received a disclosure of the facts and considerations on which the provisional Regulation was based. They were also granted a period within which to make representations subsequent to this disclosure.(7) The oral and written comments submitted by the interested parties were considered and, where appropriate, taken into account for the definitive findings.(8) Additional verification visits were carried out at the premises of the following companies related to the cooperating USA exporting producer:- AK Steel, SARL (France),- AK Steel GmbH (Germany).B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(9) By a letter of 27 January 2004 to the Commission, Eurofer formally withdrew its complaint.(10) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(11) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(12) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of certain stainless steel cold-rolled flat products originating in the United States of America should be terminated without the imposition of anti-dumping measures.(13) Any duties provisionally secured on the basis of Commission Regulation (EC) No 1611/2003 should be released,HAS DECIDED AS FOLLOWS:Article 1The anti-dumping proceeding concerning imports of certain stainless steel cold-rolled flat products, currently classifiable within CN codes ex 7219 31 00, ex 7219 32 90, ex 7219 33 90, ex 7219 34 90, ex 7219 35 90, ex 7220 20 29, ex 7220 20 49 and ex 7220 20 89 and originating in the United States of America, is hereby terminated.Article 2Regulation (EC) No 1611/2003 is hereby repealed.Article 3The amounts secured by way of the provisional anti-dumping duty imposed pursuant to Regulation (EC) No 1611/2003 shall be released.Article 4This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union.Done at Brussels, 8 March 2004.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 1972/2002 (OJ L 305, 7.11.2002, p. 1).(2) OJ C 314, 17.12.2002, p. 3.(3) OJ L 230, 16.9.2003, p. 9.